PER CURIAM.
Defendant, although separately charged and tried, was found guilty of burglary, first degree, with intent to commit felonious assault, while acting in concert with James Guy Persinger. The jury which found defendant guilty was unable to agree upon his punishment and the same was fixed by the court at eight years imprisonment.
Defendant’s sole point on appeal challenges the sufficiency of the evidence to prove (1) that he “or one with whom he acted in concert intended to commit felonious assault” or to prove (2) “that he had no right to enter the house on the occasion in question.”
Defendant’s accomplice,- James Guy Per-singer, was separately charged, tried and convicted at an earlier date. Persinger appealed, State v. Persinger, 533 S.W.2d 685 (Mo.App.1976), and, although couched in slightly different language, leveled substantively identical challenges against the sufficiency of the evidence to sustain his conviction. Regarding the bifurcated aspects of the challenges to the sufficiency of the evidence made by both defendant and Persinger, the attendant facts undergirding each are so substantially identical as to be equatable. In Persinger, supra, this court, adversely to Persinger, met and answered the same attacks presently leveled by defendant against the sufficiency of the evidence.
After examining the transcript and considering the briefs and authorities, this *855court is convinced that the verdict of guilty returned by the jury in the instant case was supported by substantial evidence in all respects, and that no error of law appears. A prolix opinion in this case would have no precedential value. Accordingly, the judgment is affirmed. Rule 84.16(b).
Judgment affirmed.